Citation Nr: 0332040	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for osteoarthritis of the 
left ankle, bilateral shoulders, bilateral knees, bilateral 
hands, bilateral wrists, bilateral elbows, bilateral feet, 
bilateral hips, and lumbar spine.

Entitlement to an increased rating for an unstable right 
ankle, currently evaluated as 20 percent disabling.

Entitlement to a compensable rating for residuals of a 
fracture of the right second metatarsal.

Entitlement to a compensable rating for residuals of a 
fractured nose.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to April 1983 
and from January 1985 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).  That decision denied service connection for 
osteoarthritis of the left ankle, bilateral shoulders, 
bilateral knees, bilateral hands, bilateral wrists, bilateral 
elbows, bilateral feet, bilateral hips, and lumbar spine.  In 
addition, the May 2002 decision continued a 20 percent 
disability rating for an unstable right ankle, and 
noncompensable ratings for residuals of a fracture of the 
right second metatarsal and residuals of a fractured nose.  
Finally, the May 2002 decision denied TDIU.

The Board has determined that further development is required 
with regard to the issues of entitlement to service 
connection for osteoarthritis of the left ankle, bilateral 
shoulders, bilateral knees, bilateral hands, bilateral 
wrists, bilateral elbows, bilateral feet, bilateral hips, and 
lumbar spine and entitlement to a compensable rating for 
residuals of a fracture of the right second metatarsal.  
These issues will be addressed in a remand following this 
decision.  As the issue of entitlement to TDIU is dependent 
on the outcome of such development, that issue is deferred 
pending further action on the service connection and 
increased rating issues.




FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to increased ratings for an unstable right ankle 
and residuals of a nasal fracture has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claims, the evidence 
necessary to substantiate the claims, and what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran is currently in receipt of the maximum rating 
available for unstable right ankle under the applicable 
ratings criteria.

3.  Residuals of a nasal fracture more nearly approximate a 
50 percent obstruction of both nasal passages.


CONCLUSIONS OF LAW

1.  An unstable right ankle is not more than 20 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2003).

2.  Residuals of a fractured nose are 10 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
entitlement to increased ratings for an unstable right ankle 
and residuals of a nasal fracture, and no further assistance 
is required in order to comply with the VA's statutory duty 
to assist him with the development of facts pertinent to 
these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations to assess the severity 
of his disabilities.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an October 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  Moreover, the 
August 2002 statement of the case advised him of the evidence 
that had been obtained and considered.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for an Unstable Right Ankle

Factual Background

Service medical records indicate that the veteran complained 
of right ankle pain in July 1987.  A June 1990 service 
medical record noted that the veteran complained of recurrent 
pain with multiple sprains over the previous year.  The 
veteran's right ankle was described as unstable in various 
service medical records.

A January 1991 rating decision granted service connection for 
an unstable right ankle, and assigned an initial disability 
rating of 20 percent under Diagnostic Code 5262.

An October 1992 private x-ray report noted degenerative 
changes of the right ankle, most likely traumatic in origin.

An October 1992 VA examination report noted that the veteran 
experienced recurrent sprains of the right ankle during 
service.  On examination, the right ankle joint appeared 
normal with a good range of motion.  There was no swelling at 
that time.

An April 2002 VA examination report indicated that the 
veteran complained that his ankle occasionally collapsed 
while he was walking.  On examination, no swelling or 
erythema was noted.  Full range of motion was noted.  The 
examiner stated that, on inversion, the veteran had a lot of 
pain on the lateral and anterior ankle area.  X-rays, taken 
in conjunction with the examination, were interpreted as 
showing calcification in the interosseous ligament, changes 
of osteoarthritis of the talotibial joint and a calcaneal 
spur projecting from the plantar surface.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 20 percent rating is assigned in the case of malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A 30 percent rating is available for malunion with marked 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2003).

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2003).

A 10 percent rating is assigned for moderate limitation of 
ankle motion.  Marked limitation of ankle motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  20 percent is the maximum rating available under this 
diagnostic code.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an evaluation 
in excess of 20 percent for an unstable right ankle.  
Initially, the Board notes that the veteran is currently 
rated under Diagnostic Code 5262.  However, evidence of 
record does not indicate that the veteran's right ankle 
disability is the result of a malunion of the tibia and 
fibula.  Moreover, recent examination showed full range of 
ankle motion and no swelling, and marked ankle disability was 
not shown.  Accordingly, a higher rating is not warranted 
under Diagnostic Code 5262.

In addition, clinical findings do not indicate that the 
veteran currently has ankylosis of the right ankle.  
Accordingly, a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5270.

Based on the clinical evidence of record, the Board finds 
that the veteran is most appropriately rated under Diagnostic 
Code 5271.  The veteran is currently in receipt of the 
maximum rating available under this Diagnostic Code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the analysis in DeLuca does 
not assist the veteran, as he is receiving the maximum 
disability evaluation for limitation of motion of the ankle.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's unstable right ankle alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
period at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Compensable Rating for Residuals of a Fractured Nose

Factual Background

Service medical records indicate that the veteran was hit in 
the face with a softball in May 1989.  X-rays revealed a 
nondisplaced fracture of the nose.

A January 1991 rating decision granted service connection for 
residuals of a nasal fracture and assigned an initial 
noncompensable rating.

An April 2002 VA examination report noted that the veteran 
complained of intermittent nasal obstruction on both sides.  
He had no dyspnea on exertion, but did indicate that he had 
difficulty breathing through his nose, especially on 
exertion.  On examination, the external nose showed a c-
shaped deformity of the nasal bones.  There was nasoseptal 
deviation and mild turbinate hypertrophy.  The examiner 
stated that the veteran's intermittent nasal obstruction was 
as likely as not due to the nasal fracture he experienced 
during service.

Criteria

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Under Diagnostic Code 6502, a 10 percent evaluation is 
warranted for traumatic deviation of the nasal septum where 
there is a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  This is the maximum rating 
available under this diagnostic code.

Analysis

The Board finds that the evidence of record reflects a 
disability picture that more nearly approximates the criteria 
for a rating of 10 percent under Diagnostic Code 6502.  The 
examiner noted that the veteran experiences intermittent 
nasal obstruction in both nasal passages, most likely as a 
result of his service-connected nasal fracture.  In addition, 
the examiner noted that the veteran had mild turbinate 
hypertrophy.  Although, the examiner did not state the degree 
to which the veteran's nasal passages are obstructed, the 
Board finds that the symptoms described by the veteran, and 
noted by the examiner, more nearly approximate a 50 percent 
obstruction of the nasal passage on both sides.  Accordingly, 
a 10 percent rating for residuals of a nasal fracture is 
warranted in this instance.  The Board notes that this is the 
maximum rating available under this diagnostic code.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's residuals of a nasal fracture 
alone have caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
period at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to a rating in excess of 20 percent for an 
unstable right ankle is denied.

Entitlement to a rating of 10 percent for residuals of a 
nasal fracture is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

Service medical records indicate that the veteran was treated 
for multiple joint complaints during service.  Complaints 
were related to the lumbar spine and both shoulders.

Private treatment notes, dated October 1992 through June 
2002, note that the veteran has been seen by orthopedists and 
rheumatologists for complaints related to multiple joints.  A 
June 2002 letter from the veteran's private physician notes 
that the veteran has had persistent difficulties with his 
joints over the previous ten to twelve years.  The physician 
went on to note that the veteran's x-rays showed degenerative 
osteoarthritis that was fairly diffuse in both upper and 
lower extremities, as well as in the spine.  The physician 
stated that this disease process had been going on for many 
years.

The Board notes that the veteran has not been afforded a VA 
examination with regard to the claimed disorders.  In as much 
as there is evidence of both inservice complaints and 
treatment beginning shortly after service, a VA examination 
is necessary to make a decision on this claim.

The Board also notes the references to treatment from Dr. 
Tuttle, an orthopedist, Dr. Sizemore, a rheumatologist, and 
Dr. Casey in the October 1992 VA examination.  Efforts should 
be made to obtain any available records from these physicians 
if the veteran can provide sufficient identifying information 
so that they can be contacted.

With regard to the veteran's claim for a compensable rating 
for residuals of a fracture of the right second metatarsal, 
the Board notes that the veteran has not been afforded a VA 
examination specifically addressing the current level of 
disability associated with this disorder.  The two joint VA 
examinations of record, dated in October 1992 and April 2002, 
both dealt with the veteran's right ankle disability and did 
not comment on the residuals of his fracture of the second 
right metatarsal.  A VA examination is necessary to 
specifically address this disability.

Accordingly, these claims are REMANDED for the following 
action:


1.  The veteran should be contacted and 
asked to identify Drs. Tuttle, Sizemore 
and Casey, their current locations and 
the approximate dates of treatment they 
provided in the early 1990s.  
Authorizations for release of information 
from any identified doctor to the VA 
should be provided the veteran for 
signature, and if he is able to provide 
sufficient information, records of 
treatment from the doctors should be 
obtained. 

2.  The veteran should be afforded a VA 
examination to assess the nature and 
etiology of any disorders related to the 
left ankle, bilateral shoulders, 
bilateral knees, bilateral hands, 
bilateral wrists, bilateral elbows, 
bilateral feet, bilateral hips, and 
lumbar spine.  The claims folder should 
be made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed joint 
disorder is related either directly to 
service, or to the veteran's service-
connected unstable right ankle and the 
arthritis identified therein.

The examiner is also requested to 
determine the current level of disability 
associated with the residuals of a 
fracture of the right second metatarsal.  
Any further indicated special studies 
should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.

It is requested that the examiner provide 
an explicit response to the following 
question:

Do the service connected residuals of 
fractured right second metatarsal cause 
objectively weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
indicate.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



